Dismissed and Memorandum Opinion filed December 18, 2012.




                                       In The

                     Fourteenth Court of Appeals

                                NO. 14-12-01023-CR


                        WILLIAM V. WADE, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

             On Appeal from County Criminal Court at Law No. 3
                           Harris County, Texas
                        Trial Court Cause Nos. 5478

                 MEMORANDUM                       OPINION


      Appellant was charged with failure to appear. A jury found him guilty and
assessed a fine of $500. Appellant timely appealed to County Court at Law No. 3,
Harris County, Texas. The appeal was denied on September 11, 2012. Appellant’s
notice of appeal from that decision was not filed until November 5, 2012. That
same day, appellant filed a motion to extend time to file the notice of appeal.
      A defendant’s notice of appeal must be filed within thirty days after the
court enters an appealable order. See Tex. R. App. P. 26.2(a)(1). In a criminal
case, a late notice of appeal will not invoke our jurisdiction unless a motion for
extension of time is also filed within fifteen days of the last day allowed for filing
the notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.1996).
Appellant’s notice of appeal was due October 11, 2012. The motion for extension
of time was not filed within fifteen days of that date.

      A notice of appeal which complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.
Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2